DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:
Claim 5, line 5, after “lies” insert --on--; and
Claim 13, line 1, after “one” insert --said--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 12 and 13 depend from claim 1 and are redundant with claim 1 as claim 1 positively recites the aircraft, i.e. the aircraft door in combination with the aircraft.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do (US#2017/0089124).
Regarding claims 1, 12 and 13, Do discloses an aircraft door 10 [0008] which, on the periphery, has a hinge side 20, an opposite stop side 18, and free sides 22,24 lying in between, wherein the aircraft door comprises: a door wing 12 which is configured to close an opening in an outer skin 100 of an aircraft; a door frame which, at least in sections, surrounds the opening in the outer skin of the aircraft; a bent articulated arm 38, which is arranged on the hinge side of the aircraft door, wherein a first end of the articulated arm is connected rotatably to the door wing and a second end of the articulated arm is connected rotatably to the door frame on the hinge side of the aircraft door (se Fig. 4); a door stop 32 which is attached on the stop side and is configured to hold the door wing in a direction substantially perpendicular to a main plane of the door wing and towards an outer side of the aircraft via engagement with interior surface 104 (Fig. 4); and a lock 44 arranged exclusively on the hinge side of the aircraft door.  
Regarding claim 5, wherein the bent articulated arm is configured so as, upon rotation about the second end, to reach an open position in which the bent articulated arm engages around an edge of the outer skin of the aircraft, said edge forming the opening, and at least a hinge-side region of the door wing arranged at the first end of the bent articulated arm lies an outer side of the aircraft (see Fig. 7).  
Regarding claim 6, wherein, in the open position, the bent articulated arm moves the door wing away from the stop-side door frame, as a result of which the door wing can rotate freely about the first end of the bent articulated arm lines on an outer side of the aircraft (see Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Do (US#2017/0089124) in view of Maraghe et al. (US#4854010).
Regarding claim 11, Do fails to discloses a seal which is arranged on an inner side of the aircraft along an outer edge of the door wing.  However, as evidenced by Maraghe, such a sealing configuration is known in the aircraft door art, see seal 72,74,76 arranged on an inner side of the aircraft along an outer edge of the door wing (Fig. 15, col. 4, lines 41-51).  Therefore, as evidenced by Maraghe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do by including a seal which is arranged on an inner side of the aircraft along an outer edge of the door wing.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the seal would further enhance the maintaining of cabin pressure.
Allowable Subject Matter
Claims 2-4, 7-10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677